Case 2:18-cv-04363-KM-JBC Document 143 Filed 09/16/21 Page 1 of 5 PageID: 6692




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 GARNER RICKMAN, et al., individually             :
 and on behalf of others similarly situated,      :
                                                  :      Hon. Kevin McNulty
                                                  :     Civil Action No. 18-4363
               Plaintiffs,                        :
                                                  : PRETRIAL SCHEDULING ORDER
        v.                                        :
                                                  :
 BMW OF NORTH AMERICA,                            :
 LLC, et al.,

               Defendants.


       THIS MATTER having come before the Court for a scheduling conference on September
14, 2021; and pursuant to Rule 16 of the Federal Rules of Civil Procedure and for good cause
shown:

       IT IS on this 14th day of September, 2021,

       ORDERED THAT:
                                      I.       DISCLOSURES

   1. Fed. R. Civ. P. 26 disclosures have already been exchanged.

                                       II.     DISCOVERY

   2. Class based and merits discovery shall not be bifurcated.

   3. Fact discovery is to remain open through 12/31/2022. No discovery is to be issued or
      engaged in beyond that date, except upon application and for good cause shown.

   4. The parties may serve interrogatories limited to twenty-five (25) single questions. Such
      interrogatories, and initial requests for production of documents, as well as initial requests
      for admissions shall be served by 10/15/2021 and shall be responded to by 11/15/2021.

   5. The parties shall be limited to forty-five (45) depositions. No objections to questions posed
      at depositions shall be made other than as to lack of foundation, form or privilege. See
      Fed. R. Civ. P. 32(d)(3)(A). No instruction not to answer shall be given unless a privilege
Case 2:18-cv-04363-KM-JBC Document 143 Filed 09/16/21 Page 2 of 5 PageID: 6693




      is implicated.

   6. Any discovery dispute shall be brought to the Court’s attention in the first instance by letter
      or by telephone conference call immediately after the parties’ good faith attempt to resolve
      the dispute has failed. See L. Civ. R. 16.1(f)(1).

   7. No discovery motion or motion for sanctions for failure to provide discovery shall be made
      without prior leave of Court.

   8. Any unresolved discovery disputes (other than those that arise during depositions) must be
      brought before the Court no later than 12/17/2021. The Court will not entertain
      applications concerning discovery matters, informally or otherwise, after this date and any
      objection will be deemed to have been waived. If an unresolved dispute arises at a
      deposition, then the parties shall contact the Chambers of the Undersigned for assistance
      during the deposition.

                       III.   DISCOVERY CONFIDENTIALITY ORDERS

   9. Any proposed confidentiality order agreed to by the parties must be submitted by 11/1/2021
      and must strictly comply with Fed. R. Civ. P. 26(c) and L. Civ. R. 5.3. See also Pansy v.
      Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994); Glenmede Trust Co. v. Thompson,
      56 F.3d 476 (3d Cir. 1995). Any such form of order must be accompanied by an affidavit
      or attorney certification filed electronically under the designation “affidavit/certification in
      support of discovery confidentiality order.” The affidavit or attorney certification shall
      describe (a) the nature of the materials to be kept confidential, (b) the legitimate private or
      public interests which warrant confidentiality and (c) the clearly defined and serious injury
      that would result should to order not be entered. See L. Civ. R. 5.3(b). Any such order
      must be clearly designated “Discovery Confidentiality Order.” Id.

   10. Any disputes over the entry of a discovery confidentiality order should be raised with the
       Undersigned pursuant to L. Civ. R. 37.1 following a good faith effort to meet and confer.
       See L. Civ. R. 5.3(b)(5); L. Civ. R. 37.1. The absence of a discovery confidentiality order
       is not a sufficient basis to withhold discovery. Pending the entry of a discovery
       confidentiality order and/or during the pendency of any dispute relating to the entry of a
       discovery confidentiality order, discovery shall proceed on a temporary attorney’s eyes
       only basis.

                                IV.     FUTURE CONFERENCES

   11. A telephone status conference shall be held before the undersigned on 1/12/2022 at 11:30
       A.M. Counsel for Plaintiff is directed to initiate the call to (973) 776-7700. If the
Case 2:18-cv-04363-KM-JBC Document 143 Filed 09/16/21 Page 3 of 5 PageID: 6694




      conference is going to be conducted via dial-in, the parties are instructed to call Chambers
      once everyone is on the line and provide the dial-in information at that time. Dial-in
      numbers will not be accepted prior to the conference. The parties are to submit a joint
      status letter no later than 1/7/2022, itemizing the issues counsel would like to discuss in the
      upcoming conference.

   12. The Court may from time to time schedule conferences as may be required, either sua
       sponte or at the request of a party.

   13. Counsel should be prepared to discuss settlement at every conference with the Court. The
       senior attorney in charge of the case must attend all settlement conferences and client(s)
       with full settlement authority are required to appear in-person at the conference. In cases
       involving insurance companies and other corporate or business entities, it is expected that
       the executive who will make the final decision regarding settlement will be the person
       available for the conference.

   14. Since all dates set forth herein are established with the assistance and knowledge of
       counsel, there will be no extensions except for good cause shown and by leave of the Court,
       even with consent of all counsel.

   15. A copy of every pleading, document or written communication with the Court shall be
       served on all other parties to the action. Any such communication which does not recite
       or contain a certification of such service may be disregarded by the Court.

                                         V.      MOTIONS

   16. Any motion to add new parties, whether by amended or third-party complaint, must be
       filed not later than 5/13/2022 and shall be made returnable on 6/6/2022.

   17. Any motion to amend the pleadings must be filed not later than 5/13/2022 and shall be
       made returnable on 6/6/2022.

   18. Motions for class certification shall be filed by a date to be determined.

   19. Defendants’ motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) shall
       be renewed by a date to be determined.

   20. Any party intending to file a dispositive motion must first seek leave of the Court by way
       of a letter application. Any such letter application may not be filed prior to the completion
       of discovery and must be filed no later than 30 days after discovery closes. All calendar
       or dispositive motions, if permitted, shall comply with L. Civ. R. 7.1(b) and 78.1.
Case 2:18-cv-04363-KM-JBC Document 143 Filed 09/16/21 Page 4 of 5 PageID: 6695




   21. Dispositive motions, if any, shall be filed by a date to be determined.

                                          VI.    EXPERTS

   22. All affirmative expert reports shall be delivered by 3/31/2023. Any such report shall be in
       the form and content as required by Fed. R. Civ. P. 26(a)(2)(B).

   23. All responding expert reports shall be delivered by 6/30/2023. Any such report shall be in
       the form and content as described above.

   24. All rebuttal expert reports shall be delivered by 8/31/2023. Any such report shall be in the
       form and content as described above.

   25. All expert discovery shall be completed by 10/31/2023.

   26. No expert shall testify at trial as to any opinions or base those opinions on fact not
       substantially disclosed in his or her report.


                           VII.    FINAL PRETRIAL CONFERENCE

   27. A final pretrial conference shall be conducted pursuant to Fed. R. Civ. P. 16(e) at a date
       and time to be assigned.

   28. Pursuant to paragraphs 14 and 15 of this Court’s form of Final Pretrial Order, all pretrial
       submissions must be served upon the Court forty-eight (48) hours prior to the final pretrial
       conference.

   29. All counsel are directed to assemble at the office of Plaintiff’s counsel not later than ten
       (10) days before the pretrial conference to prepare the proposed Final Pretrial Order in the
       form and content required by the Court, as well as the required pretrial submissions
       consisting of agreed-upon jury instructions, voir dire questions, verdict sheet, trial briefs
       and a neutral statement of the case to be read to the jury panel, all of which must be
       submitted forty-eight (48) hours before the final pretrial conference. Plaintiff’s counsel
       shall prepare the Pretrial Order and shall submit it to all other counsel for approval.

   30. With respect to non-jury trials, each party shall submit to the District Judge and to opposing
       counsel proposed Findings of Fact and Conclusions of Law, trial briefs and any
       hypothetical questions to be put to an expert witness on direct examination.
Case 2:18-cv-04363-KM-JBC Document 143 Filed 09/16/21 Page 5 of 5 PageID: 6696




   31. The original of the Final Pretrial Order shall be delivered to Chambers not later than forty-
       eight (48) hours before the pretrial conference, along with all pretrial submissions and trial
       briefs. All counsel are responsible for the timely submission of the Pretrial Order and
       submission.

   32. FAILURE TO FOLLOW THIS ORDER WILL RESULT IN SANCTIONS
       PURSUANT TO Fed. R. Civ. P. 16(f) and Fed. R. Civ. P. 37.

                                                              s/ James B. Clark, III
                                                             JAMES B. CLARK, III
                                                             United States Magistrate Judge
